This is an appeal from a final decree of the court of chancery dismissing the complainant's bill. When the bill, which was one for injunctive relief, was filed, a preliminary injunction was granted. The order for preliminary injunction was appealed to this court. The appeal was argued at the June term, 1923, and decided November 19th, 1923, in an opinion reported in 95 N.J. Eq. 240.
The opinion reversed the order for preliminary injunction. The case was remitted to the court of chancery. The complainants brought the case on for final hearing. At the conclusion of the hearing the vice-chancellor *Page 545 
dismissed the bill. No opinion was written. We presume, however, the bill was dismissed upon the ground that the question involved had been decided in the opinion in this court hereinbefore referred to.
The appellant now contends that while this court, in its former opinion, was correct in holding that a certain provision contained in an agreement dated March 12th, 1900, and quoted in the opinion, had no applicability to the case, that now, due to a plan offered in evidence at the final hearing, the facts involving the point sought to be made on the argument on the appeal of the order for preliminary injunction are quite clear and show why the provision of the agreement mentioned applies to the situation presented by the appellant.
The argument of the appellant in this respect has failed to impress us. We see no difference in the appellant's case as now presented from the case as presented on the argument of the appeal from the order granting a preliminary injunction.
The decree of the court of chancery dismissing the complainant's bill is affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, BLACK, KATZENBACH, LLOYD, WHITE, GARDNER, VAN BUSKIRK, CLARK, McGLENNON, KAYS, JJ. 13.
For reversal — None. *Page 546